EXHIBIT 10.2
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of November 24,
2010, by and between Enter Corp., a Delaware corporation (the “Company”), and
the subscribers identified on Schedule 1 hereto (the “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i) up to
$3,000,000 of principal amount (“Principal Amount”) secured promissory notes of
the Company (“Note” or “Notes”), a form of which is annexed hereto as Exhibit A,
convertible into shares of the Company’s Common Stock, $0.0001 par value (the
“Common Stock”) at a per share conversion price set forth in the Notes
(“Conversion Price”); and (ii) Class A Warrants and Class B Warrants
(collectively, the “Warrants”) in the forms attached hereto as Exhibit B, to
purchase shares of the Company’s Common Stock (the “Warrant Shares”) (the
“Offering”).  The Notes, shares of Common Stock issuable upon conversion of the
Notes (the “Conversion Shares”), the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”; and


WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby (“Purchase Price”) shall be held in escrow by Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581 (the “Escrow
Agent”) pursuant to the terms of an Escrow Agreement to be executed by the
parties substantially in the form attached hereto as Exhibit C (the “Escrow
Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           Closing and Special Conditions.


(a)           Closing.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the “Closing Date,” Subscribers shall purchase
and the Company shall sell to such Subscribers the Shares and the Warrants as
described in Section 2 below.  The date the Escrow Agent releases the funds
received from one or more Subscribers to the Company and releases the Escrow
Documents (as defined in the Escrow Agreement) to the parties in accordance with
the provisions of the Escrow Agreement shall be the Closing Date with respect to
such released funds and Escrow Documents, and such releases are referred to
herein as the “Closing.”


(b)           Special Conditions.   The Closing hereunder is specifically
conditional on the closing of a share exchange by and between the Company and
the shareholders of Brainy Acquisitions, Inc., a Georgia corporation (“BAI”),
through which BAI will become a wholly-owned subsidiary of the Company (the
“Reverse Merger”).  The Reverse Merger must close immediately prior to the
Closing, and by conducting the Closing and accepting the Purchase Price from
Subscribers, the Company represents the Reverse Merger has irrevocably closed in
accordance with the terms of the Agreement and Plan of Merger and
Reorganization, by and among the Company, BAI and the shareholders of BAI,
annexed hereto as Exhibit D (the “Merger Documents”).  The representations,
covenants, warranties and undertakings of the Company herein are made as of
subsequent to the completion of the Reverse Merger.  The Company represents and
warrants that the Form 8-K, in the form of which is annexed hereto as Exhibit E
(“Super 8-K”) will be filed with and accepted for filing by the Commission prior
to the Closing.  Provided that the Reverse Merger has occurred, the Super 8-K
has been filed with the Commission and all of terms and conditions applicable to
the Company have been met the Closing shall occur as soon as practicable after
the occurrence of the Reverse Merger and the filing of the Super 8-K with the
Commission but in any event no later than one Business Day of such events.
 
 
1

--------------------------------------------------------------------------------

 
 
           (c)           Additional Closing.  The Company may accept on one
occasion within fourteen (14) days after the Closing Date additional Principal
Amount for up to a total of $3,000,000 Principal Amount (inclusive of the
Principal Amount upon which the Closing occurs) and issue Notes and Warrants on
the same terms and conditions as the Offering (“Additional Closing”).  All time
effective clauses of the Transaction Documents [as defined in Section 5(c)] with
respect to the Additional Closing shall be commence, terminate and be effective
on and for the same dates and time periods as are in effect for the Transaction
Documents employed in connection with the Closing.  A condition of such
Additional Closing shall be the deposit by the Company at the Additional Closing
and retention by the Escrow Agent pursuant to Section 3.1(b) of the Escrow
Agreement of thirty percent (30%) of all Principal Amount in excess of
$2,400,000 of aggregate Principal Amount, which sum shall be employed and
released for the same purposes and in the same manner as the other funds
described in Section 3.1(b) of the Escrow Agreement.  Closing Date as employed
in the Transaction Documents shall also mean Additional Closing Date, mutatis
mutandis.


2.           Notes and Warrants.


(a)           Notes.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.


(b)           Warrants.  On the Closing Date, the Company will issue and deliver
the Warrants to the Subscribers.  Ten (10) Class A Warrants and ten (10) Class B
Warrants will be issued for each Four Dollars ($4.00) of Purchase Price paid by
each of the Subscribers.  The exercise price to acquire a Warrant Share upon
exercise of a Class A Warrant shall be $0.60, subject to reduction as described
in the Warrants. The exercise price to acquire a Warrant Share upon exercise of
a Class B Warrant shall be $1.20, subject to reduction as described in the
Warrants.  The Warrants shall be exercisable until five years after the Closing
Date.


(c)           Allocation of Purchase Price.   The Purchase Price will be
allocated by each Subscriber, at each Subscriber’s election, among the
components of the Securities so that each component of the Securities will be
fully paid and non-assessable, and acquired for value.


3.           Security Interest.   The Subscribers will be granted a security
interest in the assets of the Company including ownership of the Subsidiaries
(as defined in Section 5(a)), and in the assets of the Subsidiaries, which
security interest will be memorialized in a “Security Agreement,” a form of
which is annexed hereto as Exhibit F.   The Company and Subsidiaries will
acknowledge the appointment of a collateral agent (the “Collateral Agent”) to
act on behalf of the Subscribers as set forth in the Security Agreement.  The
Subsidiaries of the Company will guaranty the Company’s obligations under the
Transaction Documents [as defined in Section 5(c)], which guaranty will be
memorialized in a “Guaranty”, the form of which is annexed hereto as Exhibit
G.  The Company and Subsidiaries will execute such other agreements, documents
and financing statements reasonably requested by the Subscribers and Collateral
Agent, which will be filed at the Company’s expense with the jurisdictions,
states and counties designated by the Subscribers.  Subsequent to the Closing,
the Company and Subsidiaries will also execute all such documents reasonably
necessary in the opinion of the Subscribers and Collateral Agent to memorialize
and further protect the security interest described herein which will be
prepared and filed at the Company’s expense with the jurisdictions, states and
filing offices designated by the Subscribers and Collateral Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby represents and warrants to and agrees with the Company with respect only
to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note and Warrants being sold
to it hereunder.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by such Subscriber and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Subscriber or its board of directors or stockholders, if applicable, is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of such
Subscriber, enforceable against Subscriber in accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission to the Company’s
filings made with the Commission through the tenth business day preceding the
Closing Date (hereinafter referred to, together with the Super 8-K, collectively
as the “Reports”).  Subscribers are not deemed to have any knowledge of any
information not included in the Reports unless such information is delivered in
the manner described in the next sentence.  In addition, such Subscriber may
have received in writing from the Company such other information concerning its
operations, financial condition and other matters as such Subscriber has
requested in writing, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors such Subscriber deems material in deciding on the
advisability of investing in the Securities.


(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Notes and exercise of the Warrants, an
“accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Subscriber
has the authority and is duly and legally qualified to purchase and own the
Securities.  Such Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on Schedule 1 hereto regarding such Subscriber is accurate.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Purchase of Notes and Warrants.  On the Closing Date, such
Subscriber will purchase the Note and Warrants as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


(g)           Compliance with Securities Act.   Such Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.


(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)           Notes and Warrants Legend.  The Notes and Warrants shall bear the
following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Each Subsidiary is an Affiliate of the Company.  For purposes
of this definition, “control” means the power to direct the management and
policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
(l)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


5.           Company Representations and Warranties.  Except as set forth in the
Schedules, the Company represents and warrants to and agrees with each
Subscriber that:


(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s other ownership interests therein are set forth on Schedule 5(a).  The
Company represents that it owns all of the equity of the Subsidiaries and rights
to receive equity of the Subsidiaries set forth on Schedule 5(a), free and clear
of all liens, encumbrances and claims, except as set forth on Schedule 5(a).  No
person or entity other than the Company has the right to receive any equity
interest in the Subsidiaries.  The Company further represents that neither the
Company nor the Subsidiaries have been known by any other names for the five (5)
years preceding the date of this Agreement.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes, Warrants,
Security Agreement, Guaranty, the Escrow Agreement, and any other agreements
delivered or required to be delivered together with or pursuant to this
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and/or the
Subsidiaries, as the case may be, and are valid and binding agreements of the
Company and/or the Subsidiaries, as the case may be, enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of
equity.  Subject to the payment of the Debentures (as defined in Section 13),
the Company and/or the Subsidiaries, as the case may be, have full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform their obligations thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis and all outstanding rights to acquire or receive, directly or indirectly,
any equity of the Company and Subsidiaries as of the date of this Agreement and
the Closing Date (not including the Securities) are set forth on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no options, warrants, or
rights to subscribe to, securities, rights, understandings or obligations
convertible into or exchangeable for or granting any right to subscribe for any
shares of capital stock or other equity interest of the Company or any of the
Subsidiaries.  The only officer, director, employee and consultant stock option
or stock incentive plan or similar plan currently in effect or contemplated by
the Company is described on Schedule 5(d).  There are no outstanding agreements
or preemptive or similar rights affecting the Company’s Common Stock or equity.


(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, Subsidiaries or any of their Affiliates, any Principal Market [as
defined in Section 9(b)], or the Company’s stockholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company and Subsidiaries of their obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities.  The Transaction Documents and the Company’s performance of its
obligations thereunder has been unanimously approved by the Company’s board of
directors in accordance with the Company’s Certificate of Incorporation and
applicable law.  Any such qualifications and filings will, in the case of
qualifications, be effective upon Closing and will, in the case of filings, be
made within the time prescribed by law.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           No Violation or Conflict.  Subject to the payment of the
Debentures upon Closing, and assuming the representations and warranties of the
Subscriber in Section 4 are true and correct, neither the issuance nor the sale
of the Securities nor the performance of the Company’s obligations under the
Transaction Documents by the Company, will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or
 
(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.


(g)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes and Warrants, the Conversion Shares upon
conversion of the Notes, and the Warrant Shares upon exercise of the Warrants,
such Notes, Warrants, Conversion Shares and Warrant Shares will be duly and
validly issued, fully paid and non-assessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, will be free trading, unrestricted and unlegended;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(v)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.


(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since April 7, 2010, and
except as disclosed in the Reports or modified in the Reports and Other Written
Information or in the Schedules hereto, there has been no Material Adverse
Effect relating to the Company’s business, financial condition or affairs. The
Reports and Other Written Information including the financial statements
included therein do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, taken as a whole, not misleading in light of the
circumstances and when made.


(k)           Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder and the
consummation of the Reverse Merger, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).


(l)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.


(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s business since December
31, 2009, and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as disclosed in the Reports
or in Schedule 5(o).


(p)           No Undisclosed Events or Circumstances.  Since December 31, 2009,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.
 
 
7

--------------------------------------------------------------------------------

 
 
(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.


(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”).  Pursuant to the
provisions of the 1934 Act, the Company has timely filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” but is a “former shell company” as those terms are employed in Rule 144
under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board (“Bulletin Board”) under the symbol ETRR.  The Company has not received
any pending oral or written notice that its Common Stock is not eligible nor
will become ineligible for quotation on the Bulletin Board nor that its Common
Stock does not meet all requirements for the continuation of such quotation.


(w)           DTC Status.   The Company’s transfer agent is a participant in the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent is set forth on Schedule 5(w) hereto.


(x)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (k), (l), (o), (p), (r), (s) and (t) of this Agreement, as same relate or
could be applicable to each Subsidiary.  All representations made by or relating
to the Company of a historical or prospective nature and all undertakings
described in Section 9 shall relate, apply and refer to the Company and
Subsidiaries and their predecessors and successors.


(y)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


(z)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On the
Closing Date, the Company will provide an opinion reasonably acceptable to the
Subscribers from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit H.  The
Company will provide, at the Company’s expense, to the Subscribers, such other
legal opinions, if any, as are reasonably necessary in each Subscriber’s opinion
for the issuance and resale of Common Stock issuable upon conversion of the
Notes and exercise of Warrants, Conversion Shares and Warrant Shares pursuant to
an effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration.
 
 
8

--------------------------------------------------------------------------------

 
 
7.1.           Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend indefinitely if such sale is intended
to be made in conformity with Rule 144(b)(1)(i) of the 1933 Act, or for 90 days
if pursuant to the other provisions of Rule 144 of the 1933 Act, provided that
Subscriber delivers reasonably requested representations in support of such
opinion.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
three days after the Conversion Date (such third day being the “Delivery
Date”).  In the event the Conversion Shares are electronically transferable,
then delivery of the Shares must be made by electronic transfer provided request
for such electronic transfer has been made by the Subscriber.   A Note
representing the balance of the Note not so converted will be provided by the
Company to Subscriber if requested by Subscriber, provided Subscriber delivers
the original Note to the Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.
 
7.2.           Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note, this Agreement
or any other Transaction Document), that continues beyond any applicable cure
period, (iii) a Change in Control (as defined below) occurs, or (iv) upon the
liquidation, dissolution or winding up of the Company or any Subsidiary, then at
the Subscriber's election, the Company must pay to each Subscriber not later
than ten (10) days after request by such Subscriber, a sum of money determined
by multiplying up to the outstanding principal amount of the Note designated by
each such Subscriber by, at Subscriber’s election, the greater of (i) 120%, or
(ii) a fraction the numerator of which is the highest closing price of the
Common Stock for the thirty days preceding the date demand is made by Subscriber
pursuant to this Section 7.2 and the denominator of which is the lowest
applicable conversion price during such thirty (30) day period, plus accrued but
unpaid interest and any other amounts due under the Transaction Documents
("Mandatory Redemption Payment"). The Mandatory Redemption Payment must be
received by each Subscriber on the same date as the Conversion Shares otherwise
deliverable or within ten (10) days after request, whichever is sooner
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid.  For purposes of this Section 7.2,
“Change in Control” shall mean (i) the Company  becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (ii) the sale, lease or transfer
of substantially all the assets of the Company or any Subsidiary, or (iii) a
majority of the members of the Company’s board of directors as of the Closing
Date no longer serving as directors of the Company, except as a result of
natural causes or as a result of hiring additional outside directors in order to
meet appropriate stock exchange requirements, unless prior written consent of
the Subscribers had been obtained by the Company.  The foregoing
notwithstanding, Subscriber may demand and receive from the Company the amount
stated above or any other greater amount which Subscriber is entitled to receive
or demand pursuant to the Transaction Documents.
 
 
9

--------------------------------------------------------------------------------

 
 
7.3.           Maximum Conversion.  A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber shall have the
authority to determine whether the restriction contained in this Section 7.3
will limit any conversion of a Note and the extent such limitation applies and
to which convertible or exercisable instrument or part thereof such limitation
applies.  The Subscriber may increase the permitted beneficial ownership amount
up to 9.99% upon and effective after 61 days prior written notice to the
Company.  Subscriber may allocate which of the equity of the Company deemed
beneficially owned by Subscriber shall be included in the 4.99% amount described
above and which shall be allocated to the excess above 4.99%.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, or exercise a Warrant, the Company may
not refuse conversion or exercise based on any claim that Subscriber or any one
associated or affiliated with Subscriber has been engaged in any violation of
law, or for any other reason, unless, a final non-appealable injunction from a
court made on notice to Subscriber, restraining and or enjoining conversion of
all or part of such Note or exercise of such Warrant shall have been sought and
obtained by the Company or the Company has posted a surety bond for the benefit
of Subscriber in the amount of 120% of the greater of the outstanding principal
and accrued but unpaid interest of the Note, or aggregate purchase price of the
Conversion Shares, or 120% of the aggregate exercise price of the Warrants which
are sought to be subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the dispute and the proceeds
of which shall be payable to Subscriber to the extent the judgment or decision
is in Subscriber’s favor.
 
7.5.           Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


7.6.           Redemption.    The Note shall not be redeemable or callable by
the Company, except as described in the Note.


8.           Fees.


(a)           Broker’s Commission.  The Company on the one hand, and each
Subscriber (for himself only) on the other hand, agrees to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions or similar fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby and arising out of such
party’s actions.  The Company represents that there are no parties entitled to
receive fees, commissions, finder’s fees, due diligence fees or similar payments
in connection with the Offering.  Anything in this Agreement to the contrary
notwithstanding, each Subscriber is providing indemnification only for such
Subscriber’s own actions and not for any action of any other Subscriber.  The
liability of the Company and each Subscriber’s liability hereunder is several
and not joint.  The Company represents that to the best of its knowledge there
are no other parties entitled to receive fees, commissions, or similar payments
in connection with the Offering.


(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a cash fee of $20,000 (“Legal Fees”) (of which $5,000 has already
been paid) as reimbursement for services rendered in connection with the
transactions described in the Transaction Documents. The Legal Fees will be
payable out of funds held pursuant to the Escrow Agreement.  Grushko & Mittman,
P.C. will be reimbursed at Closing by the Company for all lien searches, filing
fees, and reasonable printing and shipping costs for the closing statements to
be delivered to Subscribers.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws provided at
least five (5) days prior notice of such instruction is given to the
Subscribers.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company will maintain the quotation or listing of
its Common Stock on the NYSE Amex Equities, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. Subject to the
limitation set forth in Section 9(n), the Company will provide Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the Bulletin Board is the Principal
Market.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i), or (ii) none of the Notes and Warrants are outstanding
(the date of such latest occurrence being the “End Date”), the Company will (A)
comply in all respects with its reporting and filing obligations under the 1934
Act, (B) voluntarily comply with all reporting requirements that are applicable
to an issuer with a class of shares registered pursuant to Section 12(g) of the
1934 Act even if the Company is not subject to such reporting requirements
sufficient to permit Subscriber to be able to resell the Conversion Shares and
Warrant Shares pursuant to Rule 144(b)(i), and (C) comply with all requirements
related to any registration statement filed pursuant to this Agreement.  The
Company will use its commercially reasonable best efforts not to take any action
or file any document (whether or not permitted by the 1933 Act or the 1934 Act
or the rules thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under said acts until
the End Date.  Until the End Date, the Company will continue the listing or
quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Securities if required under Regulation D and to
provide a copy thereof to each Subscriber promptly after such filing.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.


(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 150% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the Notes (including
interest that would accrue thereon through the Maturity Date (as defined in the
Notes)) and 100% of the amount of Warrant Shares issuable upon exercise of the
Warrants (“Required Reservation”).   Failure to have sufficient shares reserved
pursuant to this Section 9(f) at any time shall be a material default of the
Company’s obligations under this Agreement and an Event of Default under the
Notes.  Without waiving the foregoing requirement, if at any time Notes and
Warrants are outstanding the Company has reserved on behalf of the Subscribers
less than 125% of the amount necessary for full conversion of the outstanding
Note principal and interest at the conversion price in effect on every such date
and 100% of the Warrant Shares issuable upon exercise of outstanding Warrants
(“Minimum Required Reservation”), the Company will promptly reserve the Minimum
Required Reservation, or if there are insufficient authorized and available
shares of Common Stock to do so, the Company will take all action necessary to
increase its authorized capital to be able to fully satisfy its reservation
requirements hereunder, including the filing of a preliminary proxy with the
Commission not later than fifteen (15) days after the first day the Company has
reserved less than the Minimum Required Reservation.  The Company agrees to
provide notice to the Subscribers not later than five days after the date the
Company has less than the Minimum Required Reservation reserved on behalf of the
Subscribers.


(g)           DTC Program.  Beginning 120 days after the date hereof and
thereafter at all times that Notes or Warrants are outstanding, the Company will
employ as the transfer agent for the Common Stock, Conversion Shares and Warrant
Shares a participant in the Depository Trust Company Automated Securities
Transfer Program and cause the Common Stock to be transferable pursuant to such
program.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


(i)           Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.


(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.


(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries, which schedule includes but is not limited to patents, patents
pending, patent applications, trademarks, tradenames, service marks and
copyrights.
 
 
11

--------------------------------------------------------------------------------

 
 
(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.


(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K and the registration statement or
statements regarding the Subscribers’ Securities or in correspondence with the
Commission regarding same, it will not disclose publicly or privately the
identity of the Subscribers unless expressly agreed to in writing by Subscribers
or only to the extent required by law and then only upon not less than two (2)
days prior notice to Subscribers.  The Company will specifically disclose the
amount of Common Stock outstanding immediately after the Closing in the Super
8-K.  The Company represents that the Super 8-K contained the signed version of
the audit opinion included as Exhibit I hereto.  Upon  delivery by the Company
to the Subscribers after the Closing Date of any notice or information, in
writing, electronically or otherwise, and while a Note, Conversion Shares or
Warrants are held by Subscribers, unless the  Company has in good faith
determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within four (4) days after any such delivery
publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, except as required to be delivered in connection
with this Agreement, the Company shall so indicate to Subscribers prior to
delivery of such notice or information.  Subscribers will be granted five days
to notify the Company that Subscriber elects not to receive such
information.   In the case that Subscriber elects not to receive such
information, the Company will not deliver such information to Subscribers.  In
the absence of any such Company indication, Subscribers shall be allowed to
presume that all matters relating to such notice and information do not
constitute material, nonpublic information relating to the Company or
Subsidiaries.


           (o)           Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
9(n) above, neither it nor any other person acting on its behalf will at any
time provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber, its agent or counsel shall have agreed in writing to
accept such information as described in Section 9(n) above.  The Company
understands and confirms that the Subscribers shall be relying on the foregoing
representations in effecting transactions in securities of the Company.  The
Company agrees that any information known to Subscriber not already made public
by the Company may be made public and disclosed by the Subscriber.


(p)           Negative Covenants.   So long as a Note is outstanding, without
the consent of a Majority in Interest, the Company will not and will not permit
any of its Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:  ) (a) Liens
imposed by law for taxes that are not yet due or are being contested in good
faith and for which adequate reserves have been established in accordance with
generally accepted accounting principles; (b) carriers’, warehousemen’s,
mechanic’s, material men’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or that are being contested in good faith and by
appropriate proceedings; (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations; (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business; (e) Liens created with respect to the
financing of the purchase of new property in the ordinary course of the
Company’s business up to the amount of the purchase price of such property;  (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property (each of (a) through (f), a “Permitted Lien”);


                                            (ii)           amend its certificate
of incorporation, bylaws or its charter documents so as to materially and
adversely affect any rights of the Subscribers (an increase in the amount of
authorized shares and an amendment to the Company’s Certificate of Incorporation
to designate 10,000,000 shares of blank check preferred stock provided such
shares will not be equal to more than one share of the Company’s Common Stock),
will not be deemed adverse to the rights of the Subscribers);


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock (except for the Recapitalization), preferred stock, or other equity
securities other than to the extent permitted or required under the Transaction
Documents;  “Recapitalization” shall mean a Common Stock dividend or forward
split of the Common Stock effectuated not later than 180 days after the Closing
Date, so that after such event seven and one-half (7.5) shares of Common Stock
are outstanding for each share of Common Stock outstanding prior to such event.


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $100,000
other than (i) for payment of salary, or fees for services rendered, pursuant to
and on the terms of a written contract in effect at least one  day prior to the
Closing Date, a copy of which has been provided to the Subscriber at least one
day prior to the Closing Date, (ii) reimbursement for authorized expenses
incurred on behalf of the Company, (iii) for other employee benefits, including
stock option agreements under any stock option plan of the Company disclosed in
the Reports, or (iv) other transactions disclosed in the Reports; or
 
 
12

--------------------------------------------------------------------------------

 
 
(v)           pay or redeem any financing related debt or past due obligations
or securities outstanding as of the Closing Date, or past due obligations
[except with respect to the Surrendered Debenture (as defined in Section 13),
vendor obligations, which in management’s good faith, reasonable judgment must
be paid to avoid disruption of the Company’s businesses].
 
(q)           Offering Restrictions.   Subject to the consent of a Majority in
Interest [as defined in Section 14(j)] the majority of the Subscribers, for so
long as the Notes are outstanding, the Company will not enter into or exercise
any Equity Line of Credit or similar agreement, nor issue nor agree to issue any
floating or Variable Priced Equity Linked Instruments nor any of the foregoing
or equity with price reset rights (collectively, the “Variable Rate
Restrictions”).   For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions).  Until the
sooner of (i) eighteen (18) months after the Closing Date, or (ii) after the
registration statement filed or deemed filed pursuant to Section 11.1(i) has
been effective for six (6) months, for so long as any Securities are
outstanding, except for the Excepted Issuances, the Company will not enter into
an agreement to issue nor issue any equity, convertible debt or other securities
convertible into Common Stock or equity of the Company nor modify any of the
foregoing which may be outstanding at anytime, without the prior written consent
of the Subscribers.


(r)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, without written consent of a Majority in Interest, the
Company and Subsidiaries shall not grant nor allow any security interest to be
taken in any assets of the Company or any Subsidiary or any Subsidiary’s assets;
nor issue or amend any debt, equity or other instrument which would give the
holder thereof directly or indirectly, a right in any equity or assets of the
Company or any Subsidiary or any right to payment equal to or superior to any
right of the Subscribers as holders of the Notes in or to such equity, assets or
payment, nor issue or incur any debt not in the ordinary course of business.


(s)           Notices.   For so long as the Subscribers hold any Notes or
Warrants, the Company will maintain a United States address and United States
fax number for notice purposes under the Transaction Documents.


(t)           Transactions with Insiders.  So long as the Notes are outstanding
without a consent of a Majority in Interest, the Company shall not, and shall
cause each of its Subsidiaries not to, enter into, materially amend, materially
modify or materially supplement, or permit any Subsidiary to enter into,
materially amend, materially modify or materially supplement, any agreement,
transaction, commitment, or arrangement relating to the sale, transfer or
assignment of any of the Company’s tangible or intangible assets with any of its
Insiders (as defined below)(or any persons who were Insiders at any time during
the previous two (2) years), or any Affiliates (as defined below) thereof, or
with any individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “Controls” for purposes of the Transaction
Documents means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.  For purposes
hereof, “Insiders” shall mean any officer, director or manager of the Company,
including but not limited to the Company’s president, chief executive officer,
chief financial officer and chief operations officer, and any of their
affiliates or family members.


(u)           Stock Splits.  Except for the Recapitalization, for so long as the
Notes are outstanding, the Company undertakes and covenants that without the
consent of a Majority in Interest, the Company will not enter into any stock
splits without the consent of Subscribers.


(v)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than ten (10) days after any of the
Company’s officers or directors becomes aware of such Event of Default.


(w)           Further Registration Statements.   The Company will not, without
the consent of a Majority in Interest, file with the Commission or with state
regulatory authorities any registration statements (not including a registration
statement on Form S-8 registering up to 150,000 (post Recapitalization)] shares
reserved for outside securities counsel, or amend any already filed registration
statement to increase the amount of Common Stock registered therein, or reduce
the price of which such company securities are registered therein, until the
expiration of the “Exclusion Period,” which shall be defined as the sooner of
(i) the date all of the Registrable Securities (as defined in Section 11.1) have
been registered in an effective registration statement that has been effective
for not less than six months, or (ii) until all the Conversion Shares and
Warrant Shares may be resold by the Subscribers pursuant to a registration
statement or Rule 144b(1)(i), without regard to volume limitations.  The
Exclusion Period will be tolled or reinstated, as the case may be, during the
pendency of an Event of Default as defined in the Note.


(x)           Lockup Agreement.   The Company will deliver to the Subscribers on
or before the Closing Date and enforce the provisions of irrevocable lockup
agreements (“Lockup Agreement”) in the form annexed hereto as Exhibit J, with
the persons identified on Schedule 9(x) with respect to the Common Stock and
rights to acquire Common Stock set forth on Schedule 9(x).


10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the date hereof; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscribers
relating hereto.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).


11.1.           Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.


(i)           On one occasion, commencing on the Closing Date, but not later
than two years after the Closing Date, upon a written request therefor from any
record holder or holders of more than 50% of the Conversion Shares issued and
issuable upon conversion of the outstanding Notes and outstanding Warrant
Shares, the Company shall prepare and not later than sixty (60) days after such
request (“Filing Date”) file with the Commission a registration statement under
the 1933 Act registering the Registrable Securities which are the subject of
such request, subject to applicable Commission rules and regulations, for
unrestricted public resale by the holder thereof.  “Registrable Securities”
shall mean 100% of the Conversion Shares issuable upon conversion of the Note
including Conversion Shares issuable upon conversion of Note principal and
interest calculated at the default interest rate through one year after the
Maturity Date (as defined in the Note) and all of the Warrant Shares.  For
purposes of Sections 11.1(i) and 11.1(ii), Registrable Securities shall not
include Securities which are (A) registered for resale in an effective
registration statement, (B) included for registration in a pending registration
statement, (C) which have been issued without further transfer restrictions
after a sale or transfer pursuant to Rule 144 under the 1933 Act or (D) which
may be resold under Rule 144 without volume limitations but not giving effect to
the cashless exercise feature of the Warrants.  Upon the receipt of such
request, the Company shall promptly give written notice to all other record
holders of the Registrable Securities that such registration statement is to be
filed and shall include in such registration statement Registrable Securities
for which it has received written requests within ten days after the Company
gives such written notice.  Such other requesting record holders shall be deemed
to have exercised their demand registration right under this Section 11.1(i).


(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least ten (10) days’ prior written notice to the
record holder of the Registrable Securities of its intention so to do. Upon the
written request of the holder, received by the Company within ten (10) days
after the giving of any such notice by the Company, to register any of the
Registrable Securities not previously registered, the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included with the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition of the Registrable Securities so registered by the
holder of such Registrable Securities (the “Seller” or “Sellers”). In the event
that any registration pursuant to this Section 11.1(ii) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Unless the Holder notifies the Company in writing that it
elects to deem the registration statement filed or to be filed pursuant to this
Section 11.1(ii) as a registration statement filed or to be filed pursuant to
Section 11.1(ii), the Company may withdraw or delay or suffer a delay of any
registration statement referred to in this Section 11.1(ii) without thereby
incurring any liability to the Seller.


(iii)           In the event that the Company is required by the Commission to
cutback the number of shares being registered in the registration statement
pursuant to Rule 415, the Company shall reduce the Registrable Securities
proportionately among the Holders based on the amount of Registrable Securities
included therein for each of the Holders (“Registration Cutback”).  The
Registrable Securities shall be reserved and set aside exclusively for the
benefit of each Subscriber and Warrant holder, prorata, and not issued, employed
or reserved for anyone other than each Subscriber and Warrant holder.  Not later
than twenty (20) days after first being permitted by applicable Commission rules
and regulations, the registration statement will be amended by the Company or
additional registration statements will be filed by the Company as necessary to
register additional shares of Common Stock to allow the public resale of all
Common Stock included in and issuable by virtue of the Registrable
Securities.  Without the written consent of a Majority in Interest no securities
of the Company other than the Registrable Securities will be included in the
registration statement.  It shall be deemed a default of the Company’s
obligations if at any time after the date the registration statement is declared
effective by the Commission (“Actual Effective Date”) the Company has registered
for unrestricted resale on behalf of the Holders fewer than 90% of the amount of
shares of Common Stock required to be registered therein (the difference between
the amount required to be registered therein and the actual amount of shares
registered being the “Shortfall”).  In such event, the Company shall take all
actions necessary to cause at least 125% of the amount of shares of Common Stock
required to be registered therein to be registered within forty-five (45) days
after the first day such Shortfall exists.  Failure to file the registration
statement within thirty (30) days after the first day such Shortfall first
exists or failure to cause such registration to become effective within
forty-five (45) days after such Shortfall first exists shall be included in the
definition of a Non-Registration Event set forth in Section 11.4.


                      11.2.           Registration Procedures. If and whenever
the Company is required by the provisions of Section 11.1 to effect the
registration of any Registrable Securities under the 1933 Act, the Company will,
as expeditiously as possible:


(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11.1 with
respect to such securities and use its commercially reasonable best efforts to
cause such registration statement to become and remain effective for the period
of the distribution contemplated thereby (determined as herein provided),
promptly provide to the holders of the Registrable Securities copies of all
filings and Commission letters of comment and notify the Sellers  (by telecopier
and by e-mail addresses provided by the Subscribers) and Grushko & Mittman, P.C.
(by telecopier and by email to counslers@aol.com) on or before the
second  business day thereafter that the Company receives notice that (i) the
Commission has no comments or no further comments on the registration statement,
and (ii) the registration statement has been declared effective (failure to
timely provide notice as required by this Section 11.2(a) shall be a material
breach of the Company’s obligation and an Event of Default as defined in the
Notes and a Non-Registration Event as defined in Section 11.4 of this
Agreement);
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of one (1)
year, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;
 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;


(d)           use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or “blue sky” laws of New York and such jurisdictions as the
Sellers shall request in writing, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;


(e)           list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;


(f)           notify the Sellers within twenty-four (24) hours of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing or which becomes subject
to a Commission, state or other governmental order suspending the effectiveness
of the registration statement covering any of the Registrable Securities;


(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the Sellers
during reasonable business hours,  and any attorney, accountant or other agent
retained by the Sellers, all publicly available, non-confidential financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the Sellers,
attorney, accountant or agent in connection with such registration statement at
such requesting Seller’s expense; and


           (h)           provide to the Sellers copies of the Registration
Statement and amendments thereto five (5) days prior to the filing thereof with
the Commission.  Any Seller’s failure to comment on any registration statement
or other document provided to a Subscriber or its counsel shall not be construed
to constitute approval thereof nor the accuracy thereof.


11.3.           Provision of Documents.  In connection with each registration
described in this Section 11, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.


11.4.           Non-Registration Events.  The Company agrees that the Sellers
will suffer damages if the registration statement is not filed or is not
declared effective by the Commission by the dates described herein and
accordingly, if (A) due to the action or inaction of the Company a registration
statement is not declared effective within five days after receipt by the
Company or its attorneys of a written or oral communication from the Commission
that the registration statement will not be reviewed or that the Commission has
no further comments, (B) if the registration statement described in Section
11.1(i) or 11.1(ii) is not filed within sixty (60) days after such written
request, or is not declared effective within one hundred and twenty (120) days
after the filing of the registration statement or (C) any registration statement
described in Sections 11.1(i) or 11.1(ii) is filed and declared effective but
shall thereafter cease to be effective without being succeeded within twenty-two
(22) business days by an effective replacement or amended registration statement
or for a period of time which shall exceed forty (45) days in the aggregate per
year (defined as every rolling period of three hundred and sixty-five (365)
consecutive days commencing on the effective date) (each such event shall be a
“Non-Registration Event”), then the Company shall pay to the holder of
Registrable Securities, as Liquidated Damages, an amount equal to two percent
(2%) for each thirty (30) days (or such lesser pro-rata amount for any period of
less than thirty (30) days) of the principal amount of the outstanding Notes and
purchase price of Conversion Shares and Warrant Shares issued upon conversion of
Notes and exercise (but excluding cashless exercise) of Warrants held by
Subscribers which are subject to such Non-Registration Event, up to a maximum of
twelve percent (12%).  The Company must pay the Liquidated Damages in cash.  The
Liquidated Damages must be paid within ten (10) days after the end of each
thirty (30) day period or shorter part thereof for which Liquidated Damages are
payable.  In the event a registration statement is filed but is withdrawn prior
to being declared effective by the Commission, then such registration statement
will be deemed to have not been filed and Liquidated Damages will be calculated
accordingly.  All oral or written comments received from the Commission relating
to a registration statement must be responded to within ten (10) business days
after receipt of comments from the Commission.  Failure to timely respond to
Commission comments is a Non-Registration Event for which Liquidated Damages
shall accrue and be payable by the Company to the holders of Registrable
Securities at the same rate and amounts set forth above calculated from the date
the response was required to have been made.  Liquidated Damages shall not be
payable pursuant to this Section 11.4 in connection with Registrable Securities
for such times as such Registrable Securities may be sold by the holder thereof
without volume limitations or other restrictions pursuant to Section
144(b)(1)(i) of the 1933 Act. Notwithstanding anything to the contrary herein,
the no Liquidated Damages will be due in connection with Registrable Securities
subject to a Registration Cutback.
 
 
15

--------------------------------------------------------------------------------

 
 
11.5.           Expenses.  All expenses incurred by the Company in complying
with Section 11, including, without limitation, all registration and filing
fees, printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”  The Company will pay all
Registration Expenses in connection with any registration statement described in
Section 11.  Selling Expenses in connection with each such registration
statement shall be borne by the Seller and may be apportioned among the Sellers
in proportion to the number of shares included on behalf of the Seller relative
to the aggregate number of shares included under such registration statement for
all Sellers, or as all Sellers thereunder may agree.


11.6.           Indemnification and Contribution.


(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller in
writing specifically for use in such registration statement or prospectus.


(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities pursuant to such registration statement.
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement.


11.7.           Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five days (such fifth day
being the “Unlegended Shares Delivery Date”) after the day on which the Company
has received (i) a notice that Conversion Shares, Warrant Shares or any other
Common Stock held by Subscriber has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and, if required, Subscriber’s broker regarding compliance with the requirements
of Rule 144, the Company at its expense, (y) shall deliver, and shall cause
legal counsel selected by the Company to deliver to its transfer agent (with
copies to Subscriber) an appropriate instruction and opinion of such counsel,
directing the delivery of shares of Common Stock without any legends including
the legend set forth in Section 4(h) above (the “Unlegended Shares”); and (z)
cause the transmission of the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the submitted
Common Stock certificate, if any, to the Subscriber at the address specified in
the notice of sale, via express courier, by electronic transfer or otherwise on
or before the Unlegended Shares Delivery Date.


(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.7 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 11.7 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
120% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.


(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.7, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
any one associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 125%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, (ii) the closing price
of the Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Subscriber to
the extent Subscriber obtains judgment in Subscriber’s favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended
Shares together with interest thereon at a rate of 15% per annum accruing until
such amount and any accrued interest thereon is paid in full (which amount shall
be paid as liquidated damages and not as a penalty).  For example, if a
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to $10,000 of purchase price of shares of
Common Stock delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000, plus interest. The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.
 
 
17

--------------------------------------------------------------------------------

 
 
                                (f)           144 Default.   At any time
commencing six months after the Closing Date, in the event the Subscriber is not
permitted to sell any of the Conversion Shares or Warrant Shares without any
restrictive legend or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a
“144 Default”), for any reason including but not limited to failure by the
Company to file quarterly, annual or any other filings required to be made by
the Company by the required filing dates (provided that any filing made within
the time for a valid extension shall be deemed to have been timely filed), or
the Company’s failure to make information publicly available which would allow
Subscriber’s reliance on Rule 144 in connection with sales of Conversion Shares
or Warrant Shares, except due to a change in current applicable securities laws
or because the Subscriber is an Affiliate (as defined under Rule 144) of the
Company, then the Company shall pay such Subscriber as liquidated damages and
not as a penalty for each thirty days (or such lesser pro-rata amount for any
period less than thirty days) an amount equal to two percent (2%) of the
purchase price of the Conversion Shares and Warrant Shares subject to such 144
Default.  Liquidated Damages shall not be payable pursuant to this Section
11.7(f) in connection with Shares for such times as such Shares may be sold by
the holder thereof without any legend or volume or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective registration
statement.


12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a bona fide strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity so long as such issuances
are not for the purpose of raising capital and which holders of such securities
or debt are not at any time granted registration rights, and which have been
approved by a Majority in Interest, (ii) the Company’s issuance of securities in
connection with bona fide strategic license agreements and other bona fide
partnering arrangements so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, and which have been approved by a Majority in
Interest, (iii) the Company’s issuance of Common Stock or the issuances or
grants of options to purchase Common Stock to employees, directors, and
consultants, pursuant to plans described on Schedule 5(d) , (iv) securities upon
the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement on the terms disclosed in the Reports
and which securities are also described on Schedule 12(a), (v) as a result of
the exercise of Warrants or conversion of Notes which are granted or issued
pursuant to this Agreement on the unamended terms in effect on the Closing Date,
(vi) convertible debentures  and common stock purchase warrants issued on terms
described in Schedule 12(a) on terms no more favorable than the Offering for
compensation set forth on Schedule 12(a) and (vii) the securities set forth on
Schedule 12(a) (collectively, the foregoing (i) through (vii) are “Excepted
Issuances”), if at any time the Notes or Warrants are outstanding, the Company
shall agree to or issue (the “Lower Price Issuance”) any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the Conversion Price in effect at such time, or if less than the Warrant
exercise price in effect at such time, without the consent of the Subscribers,
then the Conversion Price and Warrant exercise price shall automatically be
reduced to such other lower price.  The average Conversion Price of the
Conversion Shares and average exercise price in relation to the Warrant Shares
shall be calculated separately for the Conversion Shares and Warrant
Shares.    Common Stock issued or issuable by the Company for no consideration
or for consideration that cannot be determined at the time of issue will be
deemed issuable or to have been issued for $0.0001 per share of Common
Stock.  For purposes of the issuance and adjustments described in this
paragraph, the issuance of any security of the Company carrying the right to
convert such security into shares of Common Stock or any warrant, right or
option to purchase Common Stock shall result in the issuance of the additional
shares of Common Stock upon the sooner of the agreement to or actual issuance of
such convertible security, warrant, right or options and again at any time upon
any subsequent issuances of shares of Common Stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than the
Conversion Price or Warrant exercise price in effect upon such issuance.  The
rights of Subscribers set forth in this Section 12 are in addition to any other
rights the Subscribers have pursuant to this Agreement, the Notes, Warrants, any
other Transaction Document, and any other agreement referred to or entered into
in connection herewith or to which Subscribers and Company are parties.


(b)           Right of First Refusal.  Until the earlier of (i) eighteen (18)
months following the Closing Date, or (ii) the termination of the Exclusion
Period [as defined in Section 9(w)], the Subscribers shall be given not less
than fifteen (15) days prior written notice of any proposed sale by the Company
of its common stock or other securities or equity linked debt obligations
(“Other Offering”), except in connection with the Excepted Issuances.  If
Subscribers elect to exercise their rights pursuant to this Section 12(b), the
Subscribers shall have the right during the fifteen (15) days following receipt
of the notice, to purchase in the aggregate up to all of such offered common
stock, debt or other securities in accordance with the terms and conditions set
forth in the notice of sale, relative to each other in proportion to the amount
of Note Principal issued to them on the Closing Date.  Subscribers who
participate in such Other Offering shall be entitled at their option to
purchase, in proportion to each other, the amount of such Other Offering that
could have been purchased by Subscribers who do not exercise their rights
hereunder until up to the entire Other Offering is purchased by Subscribers.  In
the event such terms and conditions are modified during the notice period,
Subscribers shall be given prompt notice of such modification and shall have the
right during the fifteen (15) days following the notice of modification to
exercise such right.


(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.


13.           Special Conditions.   On September 22, 2010, September 29, 2010
and November 29, 2010, Brainy Acquisitions, Inc., a Georgia corporation,
Subsidiary (“Brainy Sub”), issued secured debentures (the “Debentures”) to FLM
Holdings LLC, a Nevada limited liability company (“FLM”).  FLM intends to become
a Subscriber pursuant to this Agreement and pay for the Note and Warrants to be
acquired hereunder by surrender of the Debentures at an agreed value of the
$500,000 principal amount of the Debentures and accrued interest on the
Debentures through the Closing Date on the amount as set forth on Schedule 1
hereto and FLM’s signature page hereto.  Together with such surrendered
Debentures and Interest, FLM will deliver to the Escrow Agent who shall accept
same on behalf of the Company pending Closing, (i) the original Debentures, and
(ii) one or more forms UCC-3 (“FLM UCC-3”) releasing all of FLM’s security
interests granted to FLM by Brainy Sub pursuant to a certain Amended and
Restated Security Agreement between FLM and Brainy Sub dated September 29, 2010
(“FLM Security Agreement”)  Upon Closing, the Collateral Agent and Company are
authorized and instructed to file the FLM UCC-3 and any other document deemed
appropriate by Collateral Agent and Company to memorialize the release of the
security interest granted by Brainy Sub to FLM pursuant to the FLM Security
Agreement or in connection with the Debentures.  Upon Closing, all of Brainy
Sub’s obligations to FLM pursuant to or in connection with the Debentures, FLM
Security Agreement and any other agreement in connection with the issuance
and/or amendment of the Debentures will be fully satisfied.
 
 
18

--------------------------------------------------------------------------------

 
 
14.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Enter Corp., 460
Brogdon Road, Suite 400, Suwanee, GA 30024, Attn: Tony Erwin, President and CEO,
facsimile: (678) 762-1122, with a copy by fax only to (which shall not
constitute notice): Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd
Floor, New York, NY 10006, Attn: Marc Ross, Esq., facsimile: (212) 930-9725, and
(ii) if to the Subscribers, to: the addresses and fax numbers indicated on
Schedule 1 hereto, with an additional copy by fax only to (which shall not
constitute notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream,
New York 11581, facsimile: (212) 697-3575.


 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 14(g).


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
 
19

--------------------------------------------------------------------------------

 
 
(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the Transaction Documents
and any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of not less than
seventy-five percent (75%) of the outstanding Principal Amount of Notes on the
date consent is requested (such Subscribers being a “Majority in Interest”).  A
Majority in Interest may consent to take or forebear from any action permitted
under or in connection with the Transaction Documents, modify any Transaction
Documents or waive any default or requirement applicable to the Company,
Subsidiaries or Subscribers under the Transaction Documents provided the effect
of such action does not waive any accrued interest or damages and further
provided that the relative rights of the Subscribers to each other remains
unchanged.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.


(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares.


(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Notes and
Warrants.
 
[-SIGNATURE PAGES FOLLOW-]
 
 
20

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL
AMOUNT
CLASS A
WARRANTS
CLASS B WARRANTS
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 011-42-32323196
 
Taxpayer ID# (if applicable): ______________
 
 
____________________________________
(Signature)
By:
 
$500,000.00
1,250,000
1,250,000

 
 
21

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL
AMOUNT
CLASS A
WARRANTS
CLASS B WARRANTS
ADVENTURE VENTURES LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
 
Taxpayer ID# (if applicable): ______________
 
 
______________________________________
(Signature)
By:
 
$125,000.00
312,500
312,500

 
 
22

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL
AMOUNT
CLASS A
WARRANTS
CLASS B WARRANTS
OSHER CAPITAL PARTNERS LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
 
Taxpayer ID# (if applicable): ______________
 
 
______________________________________
(Signature)
By:
 
$125,000.00
312,500
312,500

 
 
23

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (D)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
 
Taxpayer ID# (if applicable): ___________________
 
 
__________________________________________
(Signature)
By:
 
$500,000.00
1,250,000
1,250,000

 
 
24

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (E)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
FLM HOLDINGS LLC
8 Hop Brook Lane
Holmdel, New Jersey 07733
Fax: __________________
 
Taxpayer ID# (if applicable): ___________________
 
 
__________________________________________
(Signature)
By:
 
$506,488.89
1,266,222
1,266,222

 
 
25

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (F)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
FJD HOLDINGS LLC
2005 Edenfield Place
Lakeland, FL 33801
Attn: Frank D’Agostino
Taxpayer ID# (if applicable): 27-1256035
 
 
__________________________________________
(Signature)
By:
 
$250,000.00
625,000
625,000

 
 
26

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (G)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
BRIO CAPITAL L.P.
401 E. 34th Street – Suite South 33C
New York, NY 10016
Attn: Shaye Hirsch
Fax: (646) 390-2158
 
Taxpayer ID# (if applicable): ___________________
 
 
__________________________________________
(Signature)
By:
 
$150,000.00
375,000
375,000

 
 
27

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (H)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
EDWARD KARR
Rampartners SA
19 Blvd., Georges-Favon
Geneva, Switzerland 1204
Fax: +41-22-310-8605
 
Taxpayer ID# (if applicable): ___________________
 
 
__________________________________________
(Signature)
By:
 
$100,000.00
250,000
250,000

 
 
28

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (I)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
MAIELLA INVESTMENT HOLDINGS LLC
8100 River Road, Apt. 804
North Bergen, NJ 07047
Fax: (201) 917-5925
 
Taxpayer ID# (if applicable): _____________________
 
 
_____________________________________________
(Signature)
By:
 
$150,000.00
375,000
375,000

 
 
29

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (J)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
BRISTOL INVESTMENT FUND, LTD.
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
 
Taxpayer ID# (if applicable): _____________________
 
 
_____________________________________________
(Signature)
By:
 
$280,000.00
700,000
700,000

 
 
30

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (K)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
BRISTOL CAPITAL ADVISORS PENSION
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
 
Taxpayer ID# (if applicable): _____________________
 
 
_____________________________________________
(Signature)
By:
 
$40,000.00
100,000
100,000

 
 
31

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (L)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
BRISTOL CAPITAL LLC
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
 
Taxpayer ID# (if applicable): _____________________
 
 
_____________________________________________
(Signature)
By:
 
$40,000.00
100,000
100,000

 
 
32

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (M)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ENTER CORP.
    a Delaware corporation          
 
By:
/s/        Name: John Benfield       Title: Chief Executive Officer       Dated:
November 24, 2010  

 
SUBSCRIBER
PRINCIPAL AMOUNT
CLASS A WARRANTS
CLASS B WARRANTS
PAUL KESSLER IRA FBO
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
 
Taxpayer ID# (if applicable): _____________________
 
 
_____________________________________________
(Signature)
By:
 
$40,000.00
100,000
100,000

 
 
33

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
Form of Note
Exhibit B
Form of Class A and Class B Warrants
Exhibit C
Escrow Agreement
Exhibit D
Merger Documents
Exhibit E
Super 8-K
Exhibit F
Form of Security Agreement
Exhibit G
Form of Guaranty
Exhibit H
Form of Legal Opinion
Exhibit I
Form of Audit Opinion
Exhibit J
Form of Lockup Agreement
Schedule 1
List of Subscribers
Schedule 5(a)
Subsidiaries
Schedule 5(d)
Capitalization and Additional Issuances
Schedule 5(o)
Undisclosed Liabilities
Schedule 5(w)
Transfer Agent
Schedule 9(e)
Use of Proceeds
Schedule 9(l)
Intellectual Property
Schedule 9(p)(iv)
Transactions with Principals
Schedule 9(x)
Lockup Providers
Schedule 12(a)
Excepted Issuances and Garden State Offering

 
 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE 1



SUBSCRIBER AND ADDRESS
PRINCIPAL AMOUNT
CLASS A WARRANT
CLASS B WARRANT
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
$500,000.00
1,250,000
1,250,000
ADVENTURE VENTURES LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
$125,000.00
312,500
312,500
OSHER CAPITAL PARTNERS LLC
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (917) 591-3401
$125,000.00
312,500
312,500
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
$500,000.00
1,250,000
1,250,000
FLM HOLDINGS LLC
8 Hop Brook Lane
Holmdel, New Jersey 07733
$506,488.89 represented by the surrender of Debentures consisting of $500,000 of
principal amount and $6,488.89 accrued principal
   
FJD HOLDINGS LLC
2005 Edenfield Place
Lakeland, FL 33801
Attn: Frank D’Agostino
Tax ID#: 27-1256035
$250,000.00
625,000
625,000
BRIO CAPITAL L.P.
401 E. 34th Street – Suite South 33C
New York, NY 10016
Attn: Shaye Hirsch
Fax: (646) 390-2158
$150,000.00
375,000
375,000
EDWARD KARR
Rampartners SA
19 Blvd., Georges-Favon
Geneva, Switzerland 1204
Fax: +41-22-310-8605
$100,000.00
250,000
250,000

 
 
35

--------------------------------------------------------------------------------

 
 
MAIELLA INVESTMENT HOLDINGS LLC
8100 River Road, Apt. 804
North Bergen, NJ 07047
Fax: (201) 917-5925
$150,000.00
375,000
375,000
BRISTOL INVESTMENT FUND, LTD.
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$280,000.00
875,000
875,000
BRISTOL CAPITAL ADVISORS PROFIT SHARING PLAN
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$40,000.00
100,000
100,000
BRISTOL CAPITAL, LLC
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$40,000.00
100,000
100,000
PAUL KESSLER IRA FBO
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
$40,000.00
100.000
100,000
TOTALS
$2,806,488.89
7,016,222
7,016,222

 
 
36

--------------------------------------------------------------------------------

 
 
EXHIBIT J


LOCKUP AGREEMENT


This AGREEMENT (the "Agreement") is made as of the ____ day of November, 2010,
by ______________ ("Holder"), maintaining an address at c/o Enter Corp., 460
Brogdon Road, Suite 400, Suwanee, GA 30024, facsimile: (678) 762-1122, in
connection with his ownership of shares of Enter Corp., a Delaware corporation
(the "Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           Holder is the beneficial owner of the amount of shares of the
Common Stock and rights to acquire Common Stock set forth on the signature page
hereto.


b.           Holder acknowledges that the Company has entered into or will enter
into at or about the date hereof agreements (each a “Subscription Agreement”)
with Subscribers to the Company’s Secured Notes and Warrants.  Holder
understands that, as a condition to proceeding with the Offering, the
Subscribers have required, and the Company has agreed to obtain on behalf of the
Subscribers an agreement from the Holder to refrain from selling any securities
of the Company from the date of the Subscription Agreement and until the sooner
of (i) two years after the Closing Date, or (ii) until no amount is outstanding
on the Notes (“Restriction Period”) except as described below.


c.           Upper case terms employed herein are defined in the Subscription
Agreement shall have the meanings given to such terms in the Subscription
Agreement.


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof or during the Restriction Period, other than in connection with
an offer made to all stockholders of the Company in connection with merger,
consolidation or similar transaction involving the Company.  Holder further
agrees that the Company is authorized to and the Company agrees to place "stop
orders" on its books to prevent any transfer of shares of Common Stock or other
securities of the Company held by Holder in violation of this Agreement.  The
Company agrees not to allow to occur any transaction inconsistent with this
Agreement.


b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or options or instruments convertible into Common Stock during the
Restriction Period will be subject to the provisions of this Agreement.


3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscribers to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.
 
 
37

--------------------------------------------------------------------------------

 
 
c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile,
electronically and such facsimile or electronically signed and delivered
Agreement shall be enforceable.


f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.


g. The Holder acknowledges that this Lockup Agreement is being entered into for
the benefit of the Subscribers identified in the Subscription Agreement may be
enforced by the Subscribers and may not be amended without the consent of a
Majority in Interest of the Subscribers (in the manner described in the
Subscription Agreement), which may be withheld for any reason.


IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.


HOLDER:




__________________________________________
  (Signature of Holder)


__________________________________________
  (Print Name of Holder)


                                                                               
__________________________________________
Number of Shares of Common Stock
Beneficially Owned Represented by
______________ shares of Common Stock
and options, warrants and rights to acquire
______________ additional shares of Common
Stock


COMPANY:


ENTER CORP.




By:______________________________________


 
38

--------------------------------------------------------------------------------

 


SCHEDULE TO SUBSCRIPTION AGREEMENT


Schedule 5(a) - Subsidiaries


Brainy Acquisitions, Inc.




Schedule 5(d) Capitalization and Additional Issuances


The Company has 100,000,000 shares of common stock authorized, of which as of
November ___, 2010, 4,359,998 are issued and outstanding.


The Company expects to adopt a Incentive Stock Plan (the “Plan”) pursuant to
which it will be able to issue a total of 7,500,000(post forward split) options
and/or shares of common stock to its officers, directors, and consultants. The
Plan will allow the Company to issue qualified and non-qualified stock options
and as well as common stock.   No option will be exercisable for more then ten
years from when it is issued. The Plan shall terminate on the sooner of when the
options or shares available for issuance have been issued or ten years from when
it was adopted by the Company’s Board. The exercise price for options issued
pursuant to the Plan shall be the Fair Market Value of the Company’s common
stock on the date of the grant, but not less than the closing price of the
Common Stock as reported for the Principal Market for the date of the grant,
subject to any applicable rules and regulations.


The Company is selling up to $3,000,000 of its unsecured Notes with warrant
coverage at an exercise price of no less than $.60 per share (the “Unsecured
Notes”).  The Unsecured Notes will not have registration rights and no terms
will be more advantageous than the terms granted to the Subscribers in the
Offering.  There will be a maximum of two closings and the final closing will be
no later than January 31, 2011.
20,000 pre-split (150,000 post-split shares) shares issuable to Sichenzia Ross
Freidman Ference.
200,000 pre-split shares (1,500,000 post-split shares) issuable to Garden State
Garden State Securities
Shares issuable pursuant to the Recapitalization (as defined in the Subscription
Agreement)


Schedule 5(o) - Undisclosed Liabilities


NONE
 
Schedule 5(w) - Transfer Agent


Island Stock Transfer
100 Second Avenue South, Suite 705S
St. Petersburg, Florida 33701
 
Contacts as of the November __, 2010, Ioulia Hess and Jake Metzler
727 289-0010
727 289-0069 (fax)
iolia@islandstocktransfer.com
jake@islandstocktransfer.com


Schedule 9(e) - Use of Proceeds:


Based on the sale of Notes totaling $3,000,000.  Of the amounts of Notes being
sold, $500,000 are being issued in exchange for outstanding $500,000 of notes
issued to FLM Holdings, LLC.  The amounts below include proceeds spent from the
receipt of the $500,000 from the sale of the notes to FLM Holdings, LLC.
 
 
39

--------------------------------------------------------------------------------

 
 
Intended use of funds: For Development, Production, Marketing, Sales, and G&A.
Funds will be applied against a number of initiatives and in market tests with
the intention of redeploying initial budgeted allocations toward the support of
the Company’s validated and successful efforts. Anticipated use of funds: 
 
Product Development
 
    o Web based Products
$50,000
    o Mobile based Product
$80,000
    o Entertainment Content and Programming
$50,000
    o DVD’s
$70,000
    o Books, Games, Puzzles, FlashCards
$25,000
    o Toys specifically designed to support our educational development platform
$450,000
 
 
   
Direct To Consumer Sales and Marketing:
     
    o Direct TV/ Infomercial Marketing
$300,000
    o Online marketing and e-commerce
$230,000
   
Retail / Brick & Mortar Specialized Sales Initiatives:
 
    o Big Box (i.e. Walmart, Target et.al.)
$100,000
    o Medium Size /Smaller Specialty (i.e. Toys R Us, and Local Toy Shops)
$150,000
    o Mall/ Kiosk Channel
$150,000
   
Licensing / Domestic & International
 
    o Content licensing
$  80,000
   
Finance development Fees:
$ 260,000
   
G&A:
$225,000

 
Up $900,000 of the money deposited in escrow in connection with the purchase of
the notes will be used for services rendered by Creative Direct Marketing Group
to implement and manage a direct mail correspondence program for the Company.
 
 
40

--------------------------------------------------------------------------------

 
 
Schedule 9(i) - Intellectual Property


Tradenames and Fictitious Names
(Present and Past Five Years)
Brainy Brands
Brainy Baby


U.S. Copyright Registrations; Foreign Copyright Registrations; U.S. Copyright
Applications; Foreign Copyright Applications; Copyright Licenses


U.S. Copyright Registrations


See attached


Foreign Copyright Registrations


None


U.S. Copyright Applications


None


Foreign Copyright Applications


None


Copyright Licenses


None


U.S. Patent Registrations; Foreign Patent Registrations; U.S. Patent
Applications; Foreign Patent Applications; Patent Licenses


U.S. Patent Registrations


None


Foreign Patent Registrations


None


U.S. Patent Applications


None


Foreign Patent Applications
 
None


Patent Licenses
 
None
 
 
41

--------------------------------------------------------------------------------

 
 
U.S. Trademark Registrations; Foreign Trademark Registrations; U.S. Trademark
Applications; Foreign Trademark Applications; Trademark Licenses


U.S. Trademark Registrations


See attached schedule.


Foreign Trademark Registrations


See attached schedule.


U.S. Trademark Applications


See attached schedule.


Foreign Trademark Applications


See attached schedule.


Trademark Licenses


See attached schedule.


Titled Equipment


None
 
Brainy Acquisitions Inc.
The Brainy Brands Company, Inc.
 
Schedule 9(p)(iv) - Transactions with Principals


The Company has entered into employment agreements with John Benfield; Ronda
Bush and Dennis Fedoruk


On November 15th, 2010, Brainy Acquisitions, Inc. entered into a letter of
agreement with Wall & Madison, LLC (“Wall”) pursuant to which we retained Wall
to provide marketing, consulting and related services, for a monthly fee of
$12,000. The agreement has a term of 18 monthly after which it shall renew
automatically for successive monthly terms unless mutually renegotiated or
terminated by either party at any time upon sixty days written notice. John
Benfield, the Company’ chief executive officer, is the managing partner of Wall.
This Agreement may be assumed/assigned to the Company.


9(x) - Lockup Providers
 

 
John P. Benfield
 
Chief Executive Officer, Director
   
Dennis Fedoruk
 
Chief Creative Officer, Chairman, President
   
Ronda Bush
 
Vice President Operations
   
Tony Erwin
 
Director
   
Derek Schwerzler
 
Director
   
Jerry Bush
     

 
 
42

--------------------------------------------------------------------------------

 
 
Schedule 12(a) - Excepted Issuances
 
The Company expects to adopt a Incentive Stock Plan (the “Plan”) pursuant to
which it will be able to issue a total of 7,500,000 (post forward split) options
and/or shares of common stock to its officers, directors, and consultants.   The
Plan will allow the Company to issue qualified and non-qualified stock options
and as well as common stock.   No option will be exercisable for more then ten
years from when it is issued. The Plan shall terminate on the sooner of when the
options or shares available for issuance have been issued or ten years from when
it was adopted by the Company’s Board.   The exercise price for options issued
pursuant to the Plan shall be the Fair Market Value of the Company’s common
stock on the date of the grant, but not less than the closing price of the
Common Stock as reported for the Principal Market for the date of the grant,
subject to any applicable rules and regulations.
 
The Company is selling up to $3,000,000 of its unsecured Notes with warrant
coverage at an exercise price of not less $.60 per share (the “Unsecured
Notes”).  The Unsecured Notes will not have registration rights and no terms
will be more advantageous than the terms granted to the Subscribers in the
Offering.  There will be a maximum of two closings and the final closing will be
no later than January 31, 2011.


20,000 pre-split (150,000 post- split shares) shares issuable  to Sichenzia Ross
Freidman Ference.
200,000 pre-split shares (1,500,000 post-split shares) issuable to Garden State
Garden State Securities
Shares issuable pursuant to the Recapitalization (as defined in the Subscription
Agreement)
 
 
43

--------------------------------------------------------------------------------

 
 
COPYRIGHT LIST


Brainy Baby 123’s
Brainy Baby ABC’s
Brainy Baby Shapes & Colors
Brainy Baby French
Brainy Baby Spanish
Brainy Baby Animals
Brainy Baby Right Brain
Brainy Baby Left Brain
Brainy Baby; Volume Two-Left Brain
Brainy Baby; Volume One-Right Brain
Baby’s First Impressions-Head to Toe Vol.9
Baby’s First Impressions-Food Fun Volume 10
Baby’s First Impressions-Seasons Volume 8
Baby’s First Impressions-Shapes Vol. One
Baby’s First Impressions-Sounds Vol. 7
Baby’s First Impressions-Colors Vol. 2
Baby’s First Impressions-Letters Vol. 3
Baby’s First Impression-Numbers, Vol.4
Baby’s First Impressions-Opposites Vol. 5
Baby’s First Impressions-Animals Vol. 6
Baby’s First Impressions Jacket Volumes 1-3
Baby’s First Impressions Volumes 4-6 Jacket
Rewriting History: The Case of Dr. Samuel A. Mudd
Bilingual Baby Language Video-French
Bilingual Baby Language Video-Spanish
Bilingual Baby Language Video-German
Bilingual Baby Language Video-Italian
Bilingual Baby Language Video-Japanese
Bilingual Baby Language Video-Russian
Bilingual Baby Language Video-Dutch
Bilingual Baby Language Video-English
Bilingual Baby Language Video-Portuguese
Bilingual Baby Language Video-Hebrew
Bilingual Baby Language Video-Swedish
Bilingual Baby Language Video-Greek
Talking Hands-A Sign Language Video for Children
Fry Friends Plush Toy
Jingle Bell Baby
Brainy Baby Jingle Bells DVD
Propellers & Planes
Tons of Tractors
Fry Friends
BFI Video Encyclopedia
Laugh & Learn DVD
Peek-A-Boo DVD
Brainy Baby Music
Brainy Baby Art

44